303 S.W.3d 455 (2009)
2009 Ark. 174
In re Donald E. WARREN, Sr., Arkansas Bar No. 99007.
No. 09-281.
Supreme Court of Arkansas.
April 2, 2009.
PER CURIAM.
On recommendation of the Supreme Court Committee on Professional Conduct, we hereby accept the surrender, in lieu of probable disbarment proceedings, of the law license of Donald E. Warren, Sr., of Pine Bluff, Arkansas, to practice law based on a license from the State of Arkansas. Mr. Warren entered a guilty plea to "abuse of office," a Class B misdemeanor offense, in the Jefferson County Circuit Court on March 4, 2009. In his petition, filed with this court on March 18, 2009, he asserts that as part of his plea agreement, to avoid a possible trial on a felony charge, and to avoid other matters being investigated, he agreed to surrender his license to practice law. The name of Donald E. Warren, Sr., shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in this state.
It is so ordered.